Case 4:95-cv-04093-SOH Document 27                   Filed 02/24/21 Page 1 of 1 PageID #: 113




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION


CHRISTOPHER L. BATSON                                                                 PETITIONER

v.                                     Case No. 4:95-cv-4093

DEXTER PAYNE, Director,
Arkansas Department of Correction                                                    RESPONDENT

                                               ORDER

        Before the Court is the Report and Recommendation filed January 27, 2021, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 26. Judge Bryant recommends that Plaintiff’s Motion for Relief from Judgment or Order

under Rule 60(b) (ECF No. 18) be denied as a second or successive motion filed under 28 U.S.C.

§ 2254.

        No party has filed objections to the Report and Recommendation, and the time to object

has passed.     See 28 U.S.C. § 636(b)(1).          Therefore, the Court adopts the Report and

Recommendation (ECF No. 26) in toto. Accordingly, the Court finds that Plaintiff’s Motion for

Relief from Judgment or Order (ECF No. 18) is DENIED. Further, the Court finds that an appeal

of this Order would not be taken in good faith, and Petitioner Christopher L. Batson is barred from

any further filings in this case without first seeking leave prior to filing.

        IT IS SO ORDERED, this 24th day of February, 2021.


                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge
